In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    ___________________________

         No. 02-19-00304-CR
    ___________________________

  DENISHA MARIE NORTH, Appellant

                    V.

         THE STATE OF TEXAS


   On Appeal from County Court at Law
           Cooke County, Texas
       Trial Court No. CR19-64649


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Appellant Denisha Marie North pleaded guilty to misdemeanor possession of

marijuana. See Tex. Health & Safety Code Ann. § 481.121(b)(1). The trial court

deferred adjudication and placed her on community supervision for eighteen months.

North attempted to appeal.

      On December 10, 2019, North’s counsel filed a motion to withdraw indicating

that “[i]t is Counsel’s opinion that Appellant does not wish to prosecute her appeal.”

And on December 11, 2019, the trial court filed an amended certification which stated

that this “is a plea-bargain case, and the defendant has NO right of appeal.”

      We abated the appeal and remanded the case to the trial court with instructions

to determine whether appellant desired to continue the appeal. On January 15, 2020,

the trial court rendered an order stating that North “no longer wishes to pursue the

appeal.”

      On January 22, 2020, we notified North and her attorney of the trial court’s

certification. See Tex. R. App. P. 25.2(a)(2). In our letter, we informed North that if

she did not respond by February 3, 2020, showing grounds for continuing the appeal,

the appeal could be dismissed. See Tex. R. App. P. 25.2(d), 44.3. North did not respond

to our letter. Accordingly, we grant counsel’s motion to withdraw and dismiss this

appeal. See Tex. R. App. P. 25.2(a)(2), 43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex.

Crim. App. 2006).

                                                       Per Curiam

                                            2
Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 27, 2020




                               3